Per Curiam.

We concur with the board’s findings and agree with its recommendation that the misconduct warrants a more severe sanction than recommended by the panel. Accordingly, we order that respondent be suspended indefinitely from the practice of law in Ohio. Moreover, Gov. Bar R. V(28)(a) requires restitution before reinstatement from an indefinite suspension. Costs taxed to respondent.

Judgment accordingly.

Moyer, C.J., Sweeney, Holmes, Douglas, Wright, H. Brown and Resnick, JJ., concur.